Case 3:16-cr-00082-CHB-LLK Document 534 Filed 04/08/20 Page 1 of 2 PageID #: 2976




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

    UNITED STATES OF AMERICA,                          )
                                                       )
            Plaintiff,                                 ) Criminal Action No. 3:16-CR-082-CHB-2
                                                       )
    v.                                                 )
                                                       )                 ORDER
    DANTE DEWAYNE WATTS,                               )
                                                       )
            Defendants.                                )
                                                       )

                                          ***    ***    ***   ***
         This matter is before the Court on Defendant Dante Watts’s pro se objections to the

  presentence report. [R. 530] Defendant Watts is represented by counsel, Frank Mascagni, III.

  Watts’s objections come in the form of a hand-written letter which he has titled “Sentencing

  Memorandum, Objections, Exhibits, Certificates Testimony, Presentation in Open Court”

  (“Objections”). [R. 530] Watts is currently represented by retained counsel, and has been

  informed twice in writing and once during trial that he is not entitled to hybrid representation:

  that is representing himself pro se and having his counsel represent him simultaneously. See [R.

  205; 220] Defendant Watts shall file any objections he has to the presentence report through his

  counsel. See United States vs. Flowers, 428 F. App’x. 526 (6th Cir. Jun 17, 2011) (Defendant

  convicted of possession with intent to distribute cocaine, who was represented by counsel at

  sentencing, had no constitutional right to have sentencing court consider his pro se motion for a

  downward departure or his attached letter of allocution, both of which were returned by the

  sentencing court to him); United States v. Loudermilk, 425 F. App’x. 500, 503 (6th Cir. June 13,

  2011) (defendants not entitled to represent themselves while simultaneously represented by


                                                  -1-
Case 3:16-cr-00082-CHB-LLK Document 534 Filed 04/08/20 Page 2 of 2 PageID #: 2977




  counsel). Accordingly and the Court being otherwise sufficiently advised;

         IT IS HEREBY ORDERED as follows:

         1.     Defendant Watts’s pro se Objections [R. 530] are STRICKEN FROM THE

  RECORD.

         This the 8th day of April, 2020.




  cc:    Counsel of Record




                                               -2-
